Citation Nr: 0421920	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  99-18 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for odontogenic carcinoma, 
including on the basis of tobacco use in service and/or on 
the basis of nicotine dependence arising in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

In July 2001, the veteran presented testimony at a personal 
hearing before a Veterans Law Judge (VLJ) at the RO.  A 
transcript of this hearing was obtained and associated with 
the claims folder.

In November 2001, the Board remanded this case to the RO for 
additional evidentiary development.

The appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


REMAND

As noted in the Introduction, in July 2001, the veteran 
testified at a personal hearing before a VLJ at the RO.  
Unfortunately, the VLJ who conducted the hearing in this case 
has since left the Board.

The law requires that the Member of the Board who conducts a 
hearing on an appeal participate in any decision made on that 
appeal.  See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 
20.707 (2003).  In this case the veteran was advised that the 
Member of the Board who conducted his hearing had since left 
the Board, and that he had the right to request another 
hearing. 

In a statement received in July 2004, the veteran indicated 
that he did in fact desire to appear for another personal 
hearing.  Specifically, he requested that he be scheduled for 
a videoconference hearing before a Veterans Law Judge at the 
RO.

Accordingly, the case is REMANDED for the following:

The RO should take steps to schedule the 
veteran for a hearing at the RO, by means 
of video teleconferencing, before a 
Veterans Law Judge sitting at the Board 
in Washington, DC.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the veteran's claims 
folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


